--------------------------------------------------------------------------------

Exhibit 10.6
 
 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS, AND NEITHER THIS NOTE NOR
ANY INTEREST THEREIN MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED, OR OTHERWISE
TRANSFERRED UNLESS (1) A REGISTRATION STATEMENT WITH RESPECT THERETO IS
EFFECTIVE UNDER THE SECURITIES ACT AND ANY APLICABLE STATE SECURITIES LAWS, OR
(2) THE COMPANY RECEIVES AN OPINION OF COUNSEL TO THE HOLDER OF THIS NOTE, WHICH
COUNSEL AND OPINION ARE REASONABLY SATISFACTORY TO THE COMPANY, THAT THIS NOTE
MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED, OR TRANSFERRED IN THE MANNER
CONTEMPLATED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR
APPLICABLE STATE SECURITIES LAWS.
 
PREMIER BEVERAGE GROUP CORP.
Senior Secured Promissory Note


$100,000.00
December 9, 2011
New York, New York





PREMIER BEVERAGE GROUP CORP., a Nevada corporation (the “Company”), for value
received, hereby promises to pay to [                               ], a
[                    ] limited liability company with an address at
[                                                                   ], or
registered assigns (the “Holder”), the principal amount of ONE HUNDRED THOUSAND
United States Dollars   (US$100,000.00) (as decreased through repayment or
increased as provided herein,  the “Principal Amount”) on the Maturity Date (as
defined below). without interest.


1.             Payments.


(a)           Upon the execution hereof (such date, the “Issue Date”), the
Holder shall fund $80,000 to the Company.  On the Maturity Date or such earlier
date as provided herein, the Company shall repay the Principal Amount.  Upon the
payment in full of the Principal Amount of this Note,  and any other amounts
owing hereunder, the Holder shall surrender this Note to the Company for
cancellation.  The “Maturity Date” shall be March 31, 2012. The difference
between $80,000 and the Principal Amount shall be reported by the Company as
original issue discount.


(b)           If the Maturity Date falls on a day that is not a Business Day (as
defined below), the payment due on the Maturity Date will be made on the next
succeeding Business Day with the same force and effect as if made on the
Maturity Date. “Business Day” means any day which is not a Saturday or Sunday
and is not a day on which banking institutions are generally authorized or
obligated to close in the City of New York, New York.


(c)           (i)           The Company may, at its option on three business
days advance written notice, prepay all or any part of the Principal Amount of
this Note, without payment of any premium or penalty.
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(ii)           Notwithstanding anything herein to the contrary, the Company
shall repay the Principal Amount to the Holder within five Business Days
following the earlier to occur of the (i) receipt by the Company of the $200,000
remaining to be paid to the Company pursuant to a Note Purchase Agreement
between the Company and Prestwick Circle Service Corp. dated October 24, 2011,
and (ii) receipt by the Company of no less than $200,000 from a private
placement of its equity securities expected to commence on or about December 15,
2011.


(d)           Payment of the Principal Amount on this Note shall be made by
check sent to the Holder's address set forth above or to such other address as
the Holder may designate for such purpose from time to time by written notice to
the Company, in such coin or currency of the United States of America as at the
time of payment shall be legal tender for the payment of public and private
debts.  Alternatively, payment of the Principal Amount of this Note may be made
by electronic wire transfer in accordance with instructions provided by the
Holder to the Company with at least ten Business Days’ prior notice.


(e)           The obligations to make the payments provided for in this Note are
absolute and unconditional and not subject to any defense, set-off,
counterclaim, rescission, recoupment, or adjustment whatsoever.  The Company
hereby expressly waives demand and presentment for payment, notice of
non-payment, notice of dishonor, protest, notice of protest, bringing of suit,
and diligence in taking any action to collect any amount called for hereunder,
and shall be directly and primarily liable for the payment of all sums owing and
to be owing hereon, regardless of and without any notice, diligence, act, or
omission with respect to the collection of any amount called for hereunder.


2.             Ranking of Note.


This Note constitutes senior secured indebtedness of the Company and is entitled
to the benefits of the Security Agreement, dated as of December 7, 2011, between
the Company and the Holder (the “Security Agreement”).


3.             Covenants.


The Company covenants and agrees with the Holder that, so long as any amount
remains unpaid on the Note, unless the consent of the Holder is obtained or
except as otherwise provided herein, the Company:


(a)           Shall not pay any dividend or make any distribution on, or
purchase, redeem, or retire, any shares of its capital stock or any warrants,
options, or other rights to reacquire any such shares, except that the Company
may pay dividends payable solely in shares of its capital stock.


(b)           Shall deliver to the Holder:


(i)           as soon as available, and in any event within 30 days after the
end of each quarter of each fiscal year of the Company, consolidated statements
of income and cash flow of the Company for such period and for the period from
the beginning of the respective fiscal year to the end of such period, the
related consolidated balance sheet of the Company and its subsidiaries as at the
end of such period;
 
 
 
 
Premier Beverage Group Corp. Secured Promissory Note     Page 2
 
 

--------------------------------------------------------------------------------

 
 
 
(ii)           as soon as available and in any event within 90 days after the
end of each fiscal year of the Company, consolidated statements of income and
cash flow of the Company for such fiscal year, and the related consolidated
balance sheet of the Company and its subsidiaries as at the end of such fiscal
year;


(iii)           promptly after the Company shall obtain knowledge of such,
written notice of all legal or arbitral proceedings, and of all proceedings by
or before any governmental or regulatory authority or agency, and each material
development in respect of such legal or other proceedings, affecting the Company
and its subsidiaries, except proceedings which, if adversely determined, would
not have a material adverse effect on the Company and its subsidiaries taken as
a whole;


(iv)           promptly after the Company shall obtain knowledge of the
occurrence of any Event of Default (as hereinafter defined) or any event which
with notice or lapse of time or both would become an Event of Default (an Event
of Default or such other event being a “Default”), a notice specifying that such
notice is a “Notice of Default” and describing such Default in reasonable
detail, and, in such Notice of Default or as soon thereafter as practicable, a
description of the action the Company has taken or proposes to take with respect
thereto; and


(v)           promptly when available, a copy of the Company’s private placement
memorandum for the sale of its securities.


(c)           The Company shall utilize the proceeds of the loan evidenced by
this Note for production financing and for working capital purposes.


(d)           The Company shall not incur any further debt, other than the
amounts contemplated under this Note, that is either senior or pari passu to the
debt evidenced by this Note.


4.             Events of Default.


The occurrence of any of the following events shall constitute an event of
default (each, an “Event of Default”):


(a)           A default in the payment of the principal amount of the Note, when
and as the same shall become due and payable.


(b)           A default in the payment of on the Principal Amount of the Note,
when and as the same shall become due and payable, which default shall continue
for two business days after the date fixed for the making of such interest
payment.


(c)           A default in the performance, or a breach, of any of the covenants
of the Company contained in Sections 1 or 3 of this Note or contained in the
Security Agreement.


(d)           A default in the performance, or a breach, of any other covenant
or agreement of the Company in (i) this Note and continuance of such default or
breach for a period of 30 days after receipt of notice from the Holder as to
such default or breach or after the Company had or should have had knowledge of
such default or breach or (ii) the Security Agreement.
 
 
 
 
Premier Beverage Group Corp. Secured Promissory Note     Page 3
 
 

--------------------------------------------------------------------------------

 
 
 
(e)           Any representation, warranty, or certification made by the Company
in or pursuant to this Note or the Security Agreement shall prove to have been
false or misleading as of the date made in any material respect.


(f)           A final judgment or judgments for the payment of money in excess
of  $100,000 in the aggregate shall be rendered by one or more courts,
administrative or arbitral tribunals or other bodies having jurisdiction against
the Company and the same shall not be discharged (or provision shall not be made
for such discharge), or a stay of execution thereof shall not be procured,
within 60 days from the date of entry thereof, and the Company shall not, within
such 60-day period, or such longer period during which execution of the same
shall have been stayed, appeal therefrom and cause the execution thereof to be
stayed during such appeal.


(g)           The entry of a decree or order by a court having jurisdiction
adjudging the Company bankrupt or insolvent, or approving a petition seeking
reorganization, arrangement, adjustment, or composition of or in respect of the
Company, under federal bankruptcy law, as now or hereafter constituted, or any
other applicable federal or state bankruptcy, insolvency, or other similar law,
and the continuance of any such decree or order unstayed and in effect for a
period of 60 days; or the commencement by the Company of a voluntary case under
federal bankruptcy law, as now or hereafter constituted, or any other applicable
federal or state bankruptcy, insolvency, or other similar law, or the consent by
it to the institution of bankruptcy or insolvency proceedings against it, or the
filing by it of a petition or answer or consent seeking reorganization or relief
under federal bankruptcy law or any other applicable federal or state law, or
the consent by it to the filing of such petition or to the appointment of a
receiver, liquidator, assignee, trustee, sequestrator, or similar official of
the Company or of any substantial part of its property, or the making by it of
an assignment for the benefit of creditors, or the admission by it in writing of
its inability to pay its debts generally as they become due, or the taking of
corporate action by the Company in furtherance of any such action.


5.            Remedies Upon Default.


(a)           Upon the occurrence of an Event of Default referred to in Section
4(g), the Principal Amount then outstanding ofthis Note shall automatically
become immediately due and payable without presentment, demand, protest, or
other formalities of any kind, all of which are hereby expressly waived by the
Company.  Upon the occurrence of an Event of Default referred to in Section 4(a)
or (b), the Holder, by notice in writing given to the Company, may declare the
entire Principal Amount then outstanding ofthis Note to be due and payable
immediately, and upon any such declaration the same shall become and be due and
payable immediately, without presentation, demand, protest, or other formalities
of any kind, all of which are expressly waived by the Company.  Upon the
occurrence of an Event of Default other than one referred to in Sections 4(a),
(b) or (g), the Holder may declare the Principal Amount then outstanding of the
Note to be due and payable immediately, and upon such declaration the same shall
become due and payable immediately, without presentation, demand, protest, or
other formalities of any kind, all of which are expressly waived by the Company.
 
 
 
 
 
Premier Beverage Group Corp. Secured Promissory Note     Page 4
 
 

--------------------------------------------------------------------------------

 


 
(b)           The Holder may institute such actions or proceedings in law or
equity as it shall deem expedient for the protection of its rights and may
prosecute and enforce its claims against all assets of the Company, and in
connection with any such action or proceeding shall be entitled to receive from
the Company payment of the principal amount of this Note plus accrued interest
to the date of payment plus reasonable expenses of collection, including,
without limitation, attorneys' fees and expenses.


 
6.
Penalties.



In the event that the Principal Amount of the Note then outstanding is not
repaid in full on the Maturity Date, the Principal Amount shall be increased by
an amount equal to 0.1% of the Principal Amount per day for the period April 1,
2012 through April 30, 2012.  Beginning May 1, 2012 and continuing through May
31, 2012, the rate shall increase to 0.15% per day.  For each subsequent
calendar month, the penalty rate shall be increased by 0.05% of the Principal
Amount per day of such calendar month. By way of illustration, the penalty rate
shall be 0.2% per day for June, 0.25% per day for July, and so forth.


 
7.
Convertibility.



At any time at the election of the Holder before the Principal Amount of the
Note is repaid in full, the Holder may convert the then unpaid Principal Amount
into restricted shares of the Company’s common stock, par value $.00015 per
share, at a conversion price of $0.20 per share.


 
8.
Common Stock Purchase Warrant.



In connection with the issuance of this Note, the Company is issuing to the
Holder a three year warrant to purchase on a cashless basis with piggyback
registration rights 200,000 restricted shares of its Common Stock at a per share
exercise price of $0.20.


 
9.
Transfer.



(a)           Any Notes issued upon the transfer of this Note shall be numbered
and shall be registered in a note register as they are issued.  The Company
shall be entitled to treat the registered holder of the Note on the note
register as the owner in fact thereof for all purposes and shall not be bound to
recognize any equitable or other claim to or interest in such Note on the part
of any other person, and shall not be liable for any registration or transfer of
Notes which are registered or to be registered in the name of a fiduciary or the
nominee of a fiduciary unless made with the actual knowledge that a fiduciary or
nominee is committing a breach of trust in requesting such registration or
transfer, or with the knowledge of such facts that its participation therein
amounts to bad faith.  This Note shall be transferable only on the books of the
Company upon delivery thereof duly endorsed by the Holder or by his duly
authorized attorney or representative, or accompanied by proper evidence of
succession, assignment, or authority to transfer.  In all cases of transfer by
an attorney, executor, administrator, guardian, or other legal
 
 
 
 
Premier Beverage Group Corp. Secured Promissory Note     Page 5
 
 

--------------------------------------------------------------------------------

 
 
 
representative, duly authenticated evidence of his or its authority shall be
produced.  Upon any registration of transfer, the Company shall deliver a new
Note or Notes to the person entitled thereto. This Note may be exchanged, at the
option of the Holder thereof, for another Note, or other Notes of different
denominations, of like tenor and representing in the aggregate a like principal
amount, upon surrender to the Company or its duly authorized
agent.  Notwithstanding the foregoing, the Company shall have no obligation to
cause Notes to be transferred on its books to any person if, in the opinion of
counsel to the Company, such transfer does not comply with the provisions of the
Securities Act and the rules and regulations thereunder.


(b)           The Holder acknowledges that he has been advised by the Company
that this Note has not been registered under the Securities Act, that this Note
is being issued on the basis of the statutory exemption provided by Section 4(2)
of the Securities Act or Regulation D promulgated thereunder, or both, relating
to transactions by an issuer not involving any public offering.  The Holder
acknowledges that it has been informed by the Company of, or is otherwise
familiar with, the nature of the limitations imposed by the Securities Act and
the rules and regulations thereunder on the transfer of securities.  In
particular, the Holder agrees that no sale, assignment or transfer of this Note
shall be valid or effective, and the Company shall not be required to give any
effect to any such sale, assignment or transfer, unless (i) the sale,
assignment, or transfer of this Note is registered under the Securities Act, it
being understood that this Note is not currently registered for sale and that
the Company has no obligation or intention to so register the Note, or (ii) this
Note is sold, assigned, or transferred in accordance with all the requirements
and limitations of Rule 144 under the Securities Act, it being understood that
Rule 144 is not available at the time of the original issuance of this Note for
the sale of this Note and that there can be no assurance that Rule 144 sales
will be available at any subsequent time, or (iii) such sale, assignment, or
transfer is otherwise exempt from registration under the Securities Act.


10.           Miscellaneous.


(a)           Any notice or other communication required or permitted to be
given hereunder shall be in writing and shall be mailed by certified mail,
return receipt requested, or by FedEx, Express Mail or similar overnight
delivery or courier service or delivered (in person or by telecopy or similar
telecommunications equipment) against receipt to the party to whom it is to be
given, (i) if to the Company, at its address, Premier Beverage Group Corp., 501
Madison Avenue, Suite 501, New York, New York 10022, Attention: Fouad Kallamni,
(ii) if to the Holder, at its address set forth on the first page hereof, or
(iii) in either case, to such other address as the party shall have furnished in
writing in accordance with the provisions of this Section 10(a).  Notice to the
estate of any party shall be sufficient if addressed to the party as provided in
this Section 10(a).  Any notice or other communication given by certified mail
shall be deemed given at the time of certification thereof, except for a notice
changing a party's address, which shall be deemed given at the time of receipt
thereof.  Any notice given by other means permitted by this Section 10(a) shall
be deemed given at the time of receipt thereof.


(b)           Upon receipt of evidence satisfactory to the Company of the loss,
theft, destruction, or mutilation of this Note (and upon surrender of this Note
if mutilated), the Company shall execute and deliver to the Holder a new Note of
like date, tenor, and denomination.


(c)           No course of dealing and no delay or omission on the part of the
Holder in exercising any right or remedy shall operate as a waiver thereof or
otherwise prejudice the Holder's rights, powers or remedies.  No right, power,
or remedy conferred by this Note upon the Holder shall be exclusive of any other
right, power, or remedy referred to herein or now or hereafter available at law,
in equity, by statute or otherwise, and all such remedies may be exercised
singly or concurrently.
 
 
 
 
Premier Beverage Group Corp. Secured Promissory Note     Page 6
 
 

--------------------------------------------------------------------------------

 


 
(d)           This Note may be amended only by a written instrument executed by
the Company and the Holder hereof. Any amendment shall be endorsed upon this
Note, and all future Holders shall be bound thereby.


(e)           (i)           This Note has been negotiated and consummated in the
State of New York and shall be governed by, and construed in accordance with,
the laws of the State of New York, without giving effect to principles governing
conflicts of law.


(ii)           THE COMPANY HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND OF THE FEDERAL COURTS
SITTING IN THE STATE OF NEW YORK.  THE COMPANY AGREES THAT ALL ACTIONS OR
PROCEEDINGS ARISING OUT OF OR RELATING TO THIS NOTE OR THE TRANSACTIONS
CONTEMPLATED HEREBY MUST BE LITIGATED EXCLUSIVELY IN ANY SUCH STATE OR FEDERAL
COURT THAT SITS IN THE CITY OF NEW YORK, AND ACCORDINGLY, THE COMPANY
IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF THE VENUE OF ANY SUCH LITIGATION IN ANY SUCH COURT.


(iii)           THE COMPANY HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS NOTE.  THE COMPANY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY
OF THE HOLDER HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE HOLDER WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE HOLDER HAS BEEN INDUCED TO ENTER INTO THIS NOTE,
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION
7(e)(iii).


(iv)           In the event that any suit or action is instituted to enforce any
provision in this Note, the prevailing party in such dispute shall be entitled
to recover from the losing party all fees, costs and expenses of enforcing any
right of such prevailing party under or with respect to this Note, including
without limitation, such reasonable fees and expenses of attorneys and
accountants, which shall include, without limitation, all fees, costs and
expenses of appeals.






[Signature Page Follows]
 
 
 
 
 
 
 
 

Premier Beverage Group Corp. Secured Promissory Note     Page 7
 
 

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the Company has caused this Note to be executed and dated
the day and year first above written.
 
 

  PREMIER BEVERAGE GROUP CORP.                
 
By:
        Name: Fouad Kallamni       Title: President  

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
    
Premier Beverage Group Corp. Secured Promissory Note     Page 8
 
 

--------------------------------------------------------------------------------

 

 
NOTICE OF CONVERSION


(To be Executed by the Holder in order to Convert the
Note))


The undersigned hereby irrevocably elects to convert its Senior Secured
Promissory Note (“Note”) into ______shares of Common Stock of Premier Beverage
Group Corp. according to the conditions hereof as of the date written below.


The undersigned represents and warrants that:


 
(a)
That all offers and sales by the undersigned of the shares of Common Stock
issuable to the undersigned upon conversion of the Note shall be made pursuant
to an exemption from registration under the Securities Act of 1933, as amended
(the “Act”);



 
(b)
The undersigned has not engaged in any transaction or series of transaction that
is a part of or a plan or scheme to evade the registration requirements of the
Act; and

 
 
 
 
 
 
Date of Conversion
 
Applicable Conversion Price
         
 
 
 
 
Number of Common Shares upon Conversion
 
$ Amount of Conversion
         
 
 
 
 
Signature
 
Name
 

 
 
Deliver Shares to Holder’s address set forth in the Note or to the address set
forth below:
 
 
 
 
 
 
 
 
         
 
 
 
 
 
 
 
         
 
 
 
 
 
 
 
 



 

 



Premier Beverage Group Corp. Secured Promissory Note     Page 9
 
 

--------------------------------------------------------------------------------

 
